Case: 12-11497    Date Filed: 08/20/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       _________________________

                              No. 12-11497
                          Non-Argument Calender
                       __________________________

                   D.C. Docket No. 0:98-cr-06229-DTKH-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

                                    versus

KENNETH JACKSON,
                                                       Defendant - Appellant.

                       __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                      ___________________________

                              (August 20, 2012)

Before CARNES, HULL and MARTIN, Circuit Judges.

PER CURIAM:

     Kenneth Jackson pleaded guilty to one count of possession with intent to
              Case: 12-11497     Date Filed: 08/20/2012   Page: 2 of 3

distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1). The presentence

investigation report concluded that he was a career offender under United States

Sentencing Guidelines § 4B1.1 (Nov. 1998). Because Jackson was a career

offender and the offense carried a maximum life sentence, the PSR recommended

a base offense level of 37. See id. § 4B1.1(A). After a 3-level reduction for

acceptance of responsibility, see id. § 3E1.1, Jackson’s total offense level was 34.

As a career offender, Jackson’s criminal history category was VI. See id. § 4B1.1.

The result was a guidelines range of 262 to 327 months in prison. The district

court adopted the PSR and sentenced Jackson to 262 months imprisonment.

      Jackson filed a pro se motion to reduce his sentence under 18 U.S.C. §

3582(c)(2), contending that Amendment 750 to the guidelines had reduced his

guidelines range. The district court denied Jackson’s motion, concluding that it

lacked authority to reduce Jackson’s sentence because he had been sentenced

under the career offender guideline. This is Jackson’s appeal.

      The district court did not err in denying Jackson’s § 3582(c)(2) motion. In

United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), we held that

“[w]here a retroactively applicable guideline amendment reduces a defendant’s

[otherwise applicable] base offense level, but does not alter the [career offender]

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

                                          2
              Case: 12-11497     Date Filed: 08/20/2012    Page: 3 of 3

authorize a reduction in sentence.” Moore controls here. Amendment 750

reduced the base offense levels for crack cocaine trafficking crimes, but it did not

reduce the offense level for a career offender subject to a maximum life sentence.

For that reason, Amendment 750 did not lower Jackson’s career offender

guidelines range, so the district court is not authorized to reduce his sentence

under § 3582(c)(2). See Moore, 541 F.3d at 1330; see also United States v.

Glover, — F.3d —, No. 12-10580, 2012 WL 2814303, at *3 (11th Cir. July 11,

2012) (“[Section 3582(c)(2)], the Sentencing Commission’s corresponding policy

statement, and the commentary to that policy statement all make it clear that a

court cannot use an amendment to reduce a sentence in a particular case unless

that amendment actually lowers the guidelines range in that case. It is that

simple.”). Jackson argues that the Supreme Court’s decision in Freeman v. United

States, 564 U.S. —, 131 S. Ct. 2685 (2011), abrogated our decision in Moore, but

we have already rejected that argument in another case. See United States v.

Lawson, — F.3d —, No. 11–15912, 2012 WL 2866265, at *2–3 (11th Cir. July

13, 2012).

      AFFIRMED.




                                          3